Citation Nr: 0805275	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for scleroderma.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
pulmonary fibrosis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in June 2005, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, that denied the benefits sought 
on appeal.  The veteran, who had active service from May 1985 
to August 1994, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.  

The issue of whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for pulmonary fibrosis is addressed in the REMAND 
portion of the decision below.


FINDING OF FACT

Scleroderma was not manifested during service or within one 
year of separation from service, and is not shown to be 
causally or etiologically related to service.  


CONCLUSION OF LAW

Scleroderma was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in May 2004.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should the benefit 
sought be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's decision, the 
veteran is not prejudiced by the failure to provide him that 
further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that the veteran's service medical 
records may be incomplete, and that in November 2004 the 
National Personnel Records Center certified that there were 
no service medical records available.  However, the veteran 
does not appear to be prejudiced by this deficiency as he 
indicated during his BVA hearing of September 2006, that he 
was diagnosed with scleroderma at least a year and half after 
service.  As such, the absence of the veteran's service 
medical records is not detrimental to his claim since the 
veteran was not diagnosed with scleroderma during service.

Furthermore, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.

The veteran essentially contends that his currently diagnosed 
scleroderma is related to service.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from a disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain chronic 
diseases, such as scleroderma, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

That an injury or disease was incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service medical records showed treatment for skin problems.  
In February 1989 and March 1989 the veteran was seen for a 
lesion in his first right web space.  Entries dated in 
October 1993 revealed the veteran had hyperkeratosis of the 
right hand.  A record in January 1994 documented right web 
thickening and irritation.  

Private medical records dated following service include a 
private medical record dated in August 1996 that indicated 
the veteran's scleroderma antibody was negative.  A letter 
dated in February 1998 from the veteran's private doctor 
noted the veteran had significant serological studies that 
were negative for scleroderma.  A letter of September 1999 
from another private doctor stated that the veteran had a 
bronchoscopy in 1997 and he believes scleroderma was first 
raised at that time.  The doctor, after examining the 
veteran, provided a diagnosis of scleroderma.  

In May 2004 the veteran was afforded a VA examination.  In 
presenting the veteran's history as reported by the veteran, 
the examiner noted the veteran in 1987 developed thickening 
of the web space between the right thumb and right index 
finger.  In 1997 he was diagnosed to have scleroderma.  From 
1995 the veteran's skin became thicker and he developed 
Reynaud phenomena.  In August 2003 he underwent 
sympathetectomy for the right index, middle and ring fingers.  

Upon physical examination the veteran had depigmentation in 
the front of the chest and dorsum of both thighs.  The skin 
felt thicker.  The skin was pigmented on both medial aspects 
of the ankles.  The web space between the right thumb and the 
index finger was thick and tender.  The tips of the right 
index and middle fingers apparently had lesions that were 
lanced.  The veteran had beginning thickness in the web space 
between the left thumb and index finger, which was tender.  
The space between the left index and middle and ringer 
fingers was at the beginning of the thickening.  The skin 
over the left knuckle of the thumb was thick and pigmented.  
There were no ulcerations on the hands.  The diagnosis was 
history of scleroderma.  

Based on this record, the Board finds that service connection 
for scleroderma is not warranted.  The evidence clearly shows 
that scleroderma was not manifested during service.  While 
the veteran was seen for skin symptomatology during service, 
that symptomatology is not shown by the medical evidence to 
have been scleroderma or to have been an early manifestation 
of the latter diagnosed scleroderma.  In addition, the 
evidence also clearly shows that the veteran's scleroderma 
was not manifested within one year of separation from 
service.  As such, service connection for scleroderma on 
either a direct or presumptive basis is not warranted.

Furthermore, there is no medical evidence or opinion that the 
veteran's currently diagnosed scleroderma is in anyway 
causally or etiologically related to service or to the 
symptomatology shown in the veteran's service medical 
records.  Consequently, the Board finds that the medical 
evidence is against the veteran's claim.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's scleroderma had its origin 
during service or is otherwise related to service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his scleroderma and 
service by way of a letter from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current scleroderma 
and an injury, disease or event in service.  While the 
veteran is clearly of the opinion that his current 
scleroderma is related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for scleroderma is not established in the absence 
of competent medical evidence demonstrating a relationship 
between a current disorder and service.


ORDER

Service connection for scleroderma is denied.  


REMAND

A preliminary review of the record discloses a need for 
further development in light of a decision from the United 
States Court of Veterans Appeals (Court) in the case of Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In that case the Court 
held, in part, that the VA's duty to notify a claimant 
seeking to reopen a claim preciously denied includes advising 
the claimant of the evidence and information that was 
necessary to reopen the claim and that the VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  It was further held that the VA 
must, in the context of a claim to reopen, look at the basis 
of the denial in the prior decision and to provide a notice 
letter to the veteran that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found to be 
insufficient in the previous denial.  The notification 
letters provided to the veteran issued in connection with his 
claim to reopen the previously denied claim for service 
connection for pulmonary fibrosis do not comply with the Kent 
ruling.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the VA will notify the veteran when further action on his 
part is required.  Accordingly, this case is REMANDED for the 
following action:

The RO/AMC should advise the veteran of 
what evidence would substantiate his 
request to reopen his claim for service 
connection for pulmonary fibrosis, last 
denied in an October 2000 rating 
decision.  Apart from other notice 
requirements applicable under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the RO/AMC should comply 
with the Court's guidance in Kent and 
advise the veteran of the evidence and 
information that is necessary to reopen 
the claim and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for service 
connection.  In doing so, the RO should 
advise the veteran of the element or 
elements required to establish service 
connection that were found to be 
insufficient at the time of the 
previous denial.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


